Title: To James Madison from Isaac Cox Barnet, 20 March 1801
From: Barnet, Isaac Cox
To: Madison, James


					
						Sir
						Agency of the United States Bordeaux March 20th. 1801.
					
					I have not had an opportunity of addressing you since the Portland sailed from here in December.  With reference to some of the particulars of the letter I had then the honour of addressing you—I beg leave now to Submit to your perusal the Correspondence herewith, (No. 1), of my Agent, Mr. Pelletreau, at Rochefort, on the subject of the unfortunate Sailors tried there and condemned to twenty four years Chains; I have added copies of the Protests—of my letter to the Minister of Marine on the subject & his answer, since which, I have been anxiously waiting the Decision he promises to communicate.  I wrote him again on the 10th. inst: and reminded him of his promise.  You will, I hope, Sir believe that all has been done that lay in my power to rescue these poor fellows from so ignominious cruel & unjust a punishment in which Mr. Pelletreau, having been the active advocate, has the highest claim possible for his Zeal & phylanthropic exertions.  I am persuaded that if they remain victims to this sentence it must be revoked when the Relations are reestablished between the two Countries.
					Under the present commercial prohibition with France, you will no doubt expect from me Sir, all the information touching the Same which falls within my province.  I conceive it may be expected of me also, to give my opinion on every transaction which appears an infringement of our rights.  This I will do with candour, unbiassed by any individual consideration whatsoever.  To this effect then I have the honour to transmit to you Copies of Protests and other Documents to which please suffer me to refer you—and first Protest by Captain Jno. Stacey of the Schooner Jack of Gloucester (No. 2); his Situation was such as warranted his Coming into this Port and selling his Fish, but, though he cleared from St. Sebastien for Hamburg, I am inclined to think this Port was his real Destination.  I have strong presumtive grounds for this opinion.  Perhaps I ought not to offer it in opposition to his declaration on oath contained in his Protest.  He returned to St. Sebastien.
					No. 3.  Protest by Captn. Crohon of Ship Willm. Forrest of Philadelphia from Passage, cleared for Hambg. but declares he was bound to London.  Still here.  I have the same opinion as above, and still more founded  With the Protest, is copy of the Report in the margin: No. 4.  of Survey.
					No. 5.  Protest by Captain Wm. Corran of the Schooner Mary of Norfolk.  The declaration of two men in the margin: No. 6.  of his Crew, induced me to appoint a Survey 
				  the Report of which is enclosed (No. 7.) and a Report from my Secretary, No. 8.  The two former Documents will enable you, Sir, to investigate to whose declaration credit should be given.  This contradiction, I conceived, required of me, the measure I took.  I may only add that this Captain appeared to me to view the non-intercourse law in a superficial light, and the Bonds he had subscribed, as unimportant in their Condition.
					He acknowledged (after making his Protest) that he was chartered in Cork to come here & take a Cargo and has actually returned with one.  With regard to his Conduct to my Secretary, I avoided any warmth with him, indeed, only remarked to him that it was highly improper, and, when conversing with me, Confined him to the tone & language of decency.  I know I must expect Sometimes to meet with such violent Characters and my object in troubling you, Sir, with this incident is the hope of obtaining your advice in such cases, and not to complain of its effect on me personally.  From rational & well meaning men, I have always experienced due respect.  My office gives me a claim to it from all.
					Notwithstanding the want of Competent Powers & many new regulations in our Consular System (which I am aware in the present State of things, cannot be expected), I have lately had the occasion of fulfilling an important duty, which though somewhat distressing to the individual upon whom the measure falls, could not, as I thought admit of any consideration (of private convenience or advantage in opposition to a national good,) to wave the execution of it.  A Captn. Clifton, (calling himself of New York) presented me some days ago the Register of a Ship Called the Otter of Boston, which, upon strong grounds of suspicion I have retained as not belonging to the vessel he commands.  Such a determination I know, required to be well weighed.  I therefore reflected much on it before I took it, and, independently of the circumstances which have led to it, I find my justification, I may say, the injunction to do so, in the Laws of navigation and non-Intercourse & in the “Standing Instructions” from your Department, Sir.  But, in order to give you a Knowledge of every particular attending this resolution, I have taken the liberty to enclose Copies of a Memorandum & of the Papers relating thereto (No. 9) to which I respectfully crave your reference.
					It is much to be wished that the Masters of American Vessels be held to come to the Consular Office immediately on their arrival in a Foreign Port & there deposit their Ships-Papers during their Stay and that they make Known to the Consuls when they take their Clearance: this is a rule with every other Nation and unless adopted by the Americans it will be difficult to Keep an exact Account of Arrivals & Clearances.  It is true, my Predecessor established it, but it was with the Custom-House, which required his Certificate before admitting or granting such.  The claim for Fees of Office has been so much Complained of, for this, that I hope a certain rate on Tonnage or Consular Port Fee may be ultimately allowed by Law, if even no Fixed Compensation is granted.
					A few days ago the Crew of a Brig lately arrived here from Guadeloupe applied to me to be to     discharged, giving as a motive, that they were compelled to come in her &c.  They are all Americans but belonging to a Vessel under Swedish Colours.  I was obliged to refer them to the Consul General of Sweden & have not Seen them since.  This Vessel, now called the Charles    , Alward, (who is the American Chief Mate,) Swedish Master, was the Nancy of Baltimore, Captn. Perkins.  She went from Baltimore bound to Martinique but put into St. Bartholomews, from thence to Guadeloupe when close in Basseterre hoisted the Colours of Sweden and arrived here under them.  I am assured the American Papers are Still on board & she now wears the American Flag.  Without presuming to judge of the propriety or impropriety of her plan of Voyages, so far, I feel it incumbent on me to observe, that in the present State of affairs between Sweden & England, I think it probable this Vessel will Sail from hence to the West Indies under our Flag but after the example of severity I gave in Captn. Clifton’s case, I doubt very much whether Captn. Perkins who commands her will apply to me.
					Not only many of our Ship-Masters arrive & sail without calling at my office, but many of our Merchants & others who come here from Spain and other places, shew the same negligence; it arises most generally from a dislike to what they conceive an unnecessary etiquette, but be it from what motive it may, the Americans are the only People who are so indifferent to observe this necessary attention.  I would not be understood to claim it as a personal due, but unless they make themselves known I cannot acquaint them with the Laws of Police or such general information as from time to time I have to communicate.  There has yet no evil arisen, as I have usually met with them elsewhere.  However I have judged it proper, for my own guidance, to write on the subject to the Commissary General of Police  I have the honor  to hand you Copy of my Letter (No. 10.)  He acknowledged the receipt of it, adding that he would reply to it in a short time.  Although I have many proofs of the good opinion & confidence of all my Countrymen who come this way, still, untill I am in a situation to offer greater inducements to their attentions, I beg leave Sir, to draw your notice to this subject & to request that it be recommended to the Citizens of the U. States when they visit the Residence of a Consul thereof, to make themselves known.  No Law or Regulation of the U. S. has determined, either, whether Ships-Papers (when the Laws of the Country do not require their deposit at the Custom House,) should be left in the Consular Office.  And will you permit me to suggest farther, whether it would not be adviseable to alter the form of Ships Registers to furnish every Consul with one signed by the officers of our Customs?  There must now be many in use which have been procured from French Courts of Admiralty; but more especially, counterfeits, for I am assured by respectable Gentlemen that they are well executed in Jersey & Guernsey & sold there for Sixteen Dollars, (a Sett of Papers)  Suffer me, likewise, to recommend that the description of every Alien who becomes a Citizen of the United States, be inserted in the Records of Such Naturalization and that the Same be carefully transcribed on the extract delivered by the Clerk of the Court, to which the Bearer’s Signature should be added.  Otherwise, such a Document is liable to serve in very improper hands.
					The Ship Diana of Baltimore belonging to Mr. J. Adams put into Bayonne some time ago (from Norfolk) in very great distress where I am told her Cargo has been Sold.  I am assured she could not avoid that Port, without imminent danger to the Crew, ship & Cargo.
					The Schooner Betsy belonging to Baltimore Captn. Alexr. Adams, under American Colours, put in here few days ago from Plymouth.  I understand she has no regular Papers from the U. S. having lately been under Danish Colours and as such, Seized in England but being American property was released.
					 Earl Loring, Seaman, of Cumberland County Massachusetts, being insane was received by my request at the Hospital, but becoming too unruly, I was under the necessity of putting him in charge of the Commissary General of Police  He has undergone a trial as a person insane  His replies were so pertinent that he has been Set at liberty & is again at lodgings.  However his Landlady has made new Complaints of his insane Conduct, declaring she cannot keep him.  He shews no disposition to violence but in other respects cannot be left to discretional liberty.  I propose, tomorrow, to call a Jury of Americans to advise the means of releiving him.  I enclose Copies of the Papers relating to him.  They will Serve as Vouchers to the Charges paid for his Account, as per my Account of  Disbursements herewith, (No. 11.), Amount Seventy Five hundred & Seven francs & forty Cents, one Copy of which, I have transmitted to the Honble: W. V. Murray Esquire, who will I presume, as heretofore, open me a Credit for    
					The Mayor of the first District of Bordeaux wrote me Some time ago to inform me that in order to enjoy a provisional exemption from the War & Door & Window Taxes, I should have my Commission recorded at his Office.  Having already paid these taxes & having, besides, no Exequatur from this Government, I have not attended to his polite invitation.  It is nevertheless proper to make you acquainted with this circumstance Sir, and I have inclosed Copy of the Said Mayor’s Letter to me, No. 12.
					Neutral Commerce is entirely at a Stand here.  The American Flag being almost the only Neutral one left is the more desired.
					The news of the non-ratification of the Convention has made a Sensible impression here.  However it is Said the Chiefs of this Government have a Confidence in its being ultimately ratified by the Senate to which I attribute the rise of Wines lately, in addition to the event of a Continental Peace.
					The trial of our Vessels before the Council of Prizes is yet suspended & no doubt will be, ’till the Decision of the American Governmt. is officially Known.
					Of the army of Observation forming here to attack Portugal, it is difficult to obtain very accurate information.  I am informed however, that about 7000 Men have been received here, most of which are distributed in this Department, 2000 being Kept in this City, that when 8000 Eight thousand more arrive (and they are coming in almost every day) they will march into Spain.  The Army is to be of Thirty thousand men.
					An Expedition of Several Ships of the Line are preparing at Rochefort, but nothing more can be learnt of it.  Rear Admiral Gauther is getting out of Brest, & into the Mediterranean having deceived the vigilence of the English in remarkable manner.  The Genius & good fortune of the Chief Consul will perhaps now become auspicious to the French Navy and accelerate the General Peace which every nation has been so long impatiently waiting.
					The Carnival has been observed here with all that gayety & extravagance which characterized the former Régime and Public Night Balls continue still to be given & frequented almost every night.  The gambling which is practised to so great & distressing a degree is interpreted to be the fullest proof of want of other means in its votaries, and is an additional claim of humanity for the return of Peace & renewal of Trade.
					Mrs. Elizabeth Barnet has advised me of the payment of the balance of my Accot. of Expenditures at Brest, which accordingly is placed to the Credit of the United States.
					I have not yet been honoured with a Letter from you, Sir.  The last I received from your Department are of the 31 March & 1 April last.  I am very anxious to recieve your farther instructions—and flatter myself with the hope of obtaining the pecuniary indemnity I solicited by my respects of the 25th Septemr.  I have been, and am still labouring under the same disadvantages, (increasing with my expenses) and, were the present state of things to last much longer, it will be distressing to me and my increasing family in the most painful degree.
					I have been now nearly five years devoted to the public Service of my Country and have not made the expences of my office and family.  The office alone, has not brought in enough to meet the expenses of it.  But, Sir, the United States shall always find in me a zealous and faithful servant as long as I have the means of existing and I shall be honored with the confidence & trust of their Governmt.  I have the honour to be, with the highest respect and consideration, Your most Obedient & very devoted humble Servant,
					
						I. Cox Barnet
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
